Case 4:17-cr-00724 Document 189 Filed on 04/26/21 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

United States of America

Criminal H-17-72.4-1

versus

MMMM

Luis De Jesus Rodriguez

Right to Appeal

You may appeal your conviction and sentence from this district court to a court of appeals. An
appeal is a check by another court to see that the law was followed in this court.

You may have given up your right to appeal in your agreement with the government. Ifyou did
agree to a limit, your written contract describes what right you have left.

You may have a lawyer appointed for your appeal at public expense if you cannot afford to hire
one on your own, and if you are poor, you will not have to pay court costs.

If you want to appeal, you must file a notice of appeal with the district clerk within fourteen days
of the entry of the judgment. If you do not get a paper from the clerk confirming that he has received

a notice for you, then no appeal has been filed.

Signed on March 3, 2021, at Houston, Texas.

= sul.
Lytn N. Hughes
United States District Judge

 

 
